Citation Nr: 0907474	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from September 
1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied service 
connection for hepatitis C.

This matter was initially before the Board in April 2007, at 
which time it remanded the current issue on appeal for 
further evidentiary development.  The case has returned to 
the Board and is again ready for appellate action.

In an October 2005 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
50 percent disability rating.  The Veteran has not appealed 
either the initial rating or effective date assigned for that 
disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (the Veteran must separately appeal these downstream 
issues).  Therefore, that issue is not before the Board.  

The Board further notes that the Veteran's accredited 
representative in the December 2008 Appellant's Brief appears 
to have raised a claim of service connection for hepatitis C 
as secondary to the Veteran's service-connected PTSD.  The 
Board may not entertain an application for review on appeal 
unless it conforms to the law.  38 U.S.C.A. § 7108 (West 
2002).  This issue has not been developed for appellate 
review, and, accordingly, is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran currently has hepatitis C.

2.  There is no evidence of hepatitis C in service or for 
many years thereafter.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in August 2002 and 
October 2005.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Moreover, in VCAA letters dated in March 2006 and May 2006, 
the RO further advised the Veteran that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Thus, the Veteran has received all required notice 
in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decisions on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided after issuance of the initial AOJ decisions in April 
2004 and March 2005.  However, both the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
and the Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, with a subsequent readjudication of the 
claim, so that the essential fairness of the adjudication, as 
a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC 
or SSOC).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in August 2002 and 
October 2005, followed by subsequent VCAA and Dingess notice 
in March 2006 and May 2006, the RO readjudicated the claim in 
two SSOCs dated in January 2007 and July 2008.  Thus, the 
timing defect in the notice has been rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  The Veteran and 
his representative also have submitted statements in support 
of his claim.  In addition, the Veteran was provided a VA 
examination in June 2008.  Therefore, there is no indication 
that any additional evidence remains outstanding, and the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its April 2007 remand.  Specifically, the 
April 2007 Board remand instructed the RO to issue a 
corrective notice in compliance with Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); ask the Veteran to identify all health 
care providers that have treated him for hepatitis C; and 
schedule a VA examination to determine the nature, extent, 
and etiology of the Veteran's hepatitis C, including whether 
it began during service, resulted from post-service 
intravenous (IV) drug use, or is related to, or aggravated 
by, his alcohol abuse.  The Board finds that the RO has 
complied with these instructions and that the June 2008 VA 
examination report substantially complies with the Board's 
April 2007 remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service- connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that he contracted 
hepatitis C as the result of exposure to blood during 
service.  See the veteran's claim dated in June 2002 and VA 
examination report dated in June 2008.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, post-service treatment records dated in 
1999 note a diagnosis of hepatitis C and a VA examination 
report dated in June 2008 also reveals a diagnosis of 
hepatitis C.  Thus, the evidence of record confirms that the 
Veteran currently has this disability.

However, a review of the Veteran's STRs reveals no evidence 
of complaints of, or treatment for, hepatitis C.  Further, 
although the Veteran contends that he was exposed to blood 
during combat, thus incurring hepatitis C, his STRs do not 
record any such exposure or any wounds that would cause such 
exposure.  STRs are also negative for risk factors of 
hepatitis C, such as blood transfusions or organ transplants, 
tattoos, body piercing, intravenous or intranasal drug use, 
or exposure to contaminated blood products.  The Board 
acknowledges there is a record in the STRs of high-risk 
sexual activity, also a risk factor of hepatitis C.  
Specifically, the Veteran was treated in November 1968 for 
urethral discharge and gonorrhea after sexual contact with a 
woman who was a "pick-up".  However, the Veteran's STRs are 
otherwise devoid of any treatment or diagnosis of hepatitis C 
or any of the risk factors mentioned above.  Overall, the 
lack of a specific diagnosis of hepatitis C during service 
and the absence of any residuals upon separation provides 
evidence against the claim.

Post-service, VA treatment records reveal that the Veteran 
was first diagnosed with hepatitis C in 1999, while receiving 
treatment for alcoholism.  This diagnosis occurred 
approximately 29 years following discharge from service.  In 
this regard, the Federal Circuit Court has determined that 
such a lapse of time is an important factor for consideration 
in deciding a service connection claim.  See Maxson, supra, 
230 F.3d at 1332.  Subsequent VA treatment records show 
further treatment for hepatitis C and end stage liver 
disease.  Overall, however, service connection may not be 
established for hepatitis C based on chronicity in service or 
post-service continuity of symptomatology for disorder seen 
in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.  
    
As to a nexus between the Veteran's current hepatitis C and 
his active military service, a VA examiner in June 2008 found 
that it is at least as likely as not a result of blood 
exposure during active duty, IV drug use, blood transfusion, 
or illicit sexual practice, although he acknowledged that he 
could not determine when the Veteran contracted hepatitis C.  
However, the Board finds this finding to be of limited 
probative value because no evidence of record, both in-
service and post-service, supports this finding of a link 
between the Veteran's service and his hepatitis C.  Further, 
although the VA examiner indicated that the Veteran's STRs 
and claims file were reviewed, it appears that he based his 
nexus opinion on the Veteran's reported history of blood 
exposure.  In this regard, medical history provided by a 
Veteran and recorded or transcribed by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
However, the Court has held that VA cannot reject a medical 
opinion simply because it is based on a history supplied by 
the Veteran; the critical question is whether that history 
was accurate and credible.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  Here, despite the Veteran's 
assertions of blood exposure in service, there is simply no 
evidence in his STRs that support these assertions.  No other 
post-service treatment records link his hepatitis C to 
military service.  As such, the Board concludes that the June 
2008 VA examiner's opinion, which is not supported by the 
medical evidence of record, is of limited probative weight.  
Furthermore, the Veteran has a significant history of post-
service drug use, including IV drug use, and alcoholism, and 
reported a blood transfusion in the 1970s after a motorcycle 
accident.  These are all risk factors of hepatitis C and all 
possible intercurrent causes for his hepatitis C.  See 38 
C.F.R. § 3.303(b).          

Thus, the Board finds that post-service medical records, as a 
whole, provide very negative evidence against the Veteran's 
hepatitis C claim as they reveal hepatitis C that began 
decades after service following the occurrence of multiple 
risk factors of hepatitis C, with no connection to service. 

The Board emphasizes that although the Veteran is competent 
to state that he has experienced symptoms of hepatitis C over 
time, he is not competent to render an opinion as to the 
medical etiology of the disorder, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hepatitis C is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


